Exhibit 10.(c)

SHARED SERVICES AGREEMENT

This SHARED SERVICES AGREEMENT, dated July 1, 2004, is between B.F. Saul
Company, a corporation organized under the laws of the District of Columbia
(“Saul Company,” which definition shall be deemed to include, for purposes of
this Agreement, all consolidated subsidiaries of Saul Company), and Saul
Centers, Inc., a corporation organized under the laws of the State of Maryland
(“Saul Centers,” which definition shall be deemed to include, for purposes of
this Agreement, Saul Holdings Limited Partnership and all of its subsidiaries).

RECITALS:

A.    Both of the parties hereto are engaged in various businesses involving
real estate. The headquarters locations and most executive officers of each of
the parties are located at the same address, designated below as “Headquarters.”
Saul Company has certain experienced employees, programs and procedures the use
of which could be of benefit to Saul Centers.

B.    In order to recognize that certain costs of operating their businesses are
most efficiently accounted for on a shared basis, the parties have agreed to
establish and recognize certain standards and procedures for such shared costs
as set forth below in this Agreement.

C.    Further, in order to make its business operations more cost-effective and
efficient, and otherwise to facilitate such operations, Saul Centers has
requested that Saul Company make available to Saul Centers certain time and
services of Saul Company employees, and certain goods and services accessible
through Saul Company.

D.    Saul Company has agreed to make such employee time and services and other
goods and services available to Saul Centers, on the terms and conditions
hereinafter set forth, both parties agreeing that such terms represent a fair
and equitable treatment of the costs and benefits to each of the parties with
respect to such time, goods and services.

E.    The parties confirm that this Agreement is intended to confirm and clarify
the practices and procedures that have been agreed to and in effect since
January 1, 2004, and thus should be deemed to be effective from and after
January 1, 2004.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.

 

1



--------------------------------------------------------------------------------

AGREEMENT:

 

  1. Headquarters Costs.

(a)    The head offices of both Saul Company and Saul Centers are currently
located on the 13th through 15th floors of the East Tower at 7501 Wisconsin
Avenue, Bethesda, Maryland 20814 (such location, until changed by written
agreement of an authorized officer of each of the parties, to be referred to
herein as “Headquarters”). The parties agree that certain costs of the operation
of, and company operations run from, the Headquarters, as set forth on Schedule
1-A attached to this Agreement (“Headquarters Shared Costs”) shall be split
between Saul Company and Saul Centers on a percentage basis proportionate to the
number of employees (“Employees”) employed by each such party whose primary
place of employment is Headquarters. The costs included on Schedule 1-A shall be
reviewed by authorized officers of each of the parties on an annual basis (or
more frequently to the extent deemed appropriate by such authorized officers).
Any changes therein made by mutual agreement of such authorized officers shall
be deemed amendments to this Agreement, and shall be attached to the original
copy of this Agreement held by each such party. [In this connection, the parties
acknowledge and agree that certain occupancy costs that might otherwise be
deemed included in the definition of Headquarters Shared Costs under this
Agreement are, instead, already covered by and included in one or more separate
agreements such as a sublease. Costs covered by such separate agreements are not
intended to be treated under this Shared Services Agreement.]

(b)    For purposes of determining the respective number of Employees of Saul
Company and Saul Centers for any purpose under this Agreement, (i) some
employees perform services for both Saul Company and Saul Centers, the name and
respective portion of each such employee’s time allocated to each company to be
set forth on Schedule 1-B; and (ii) the parties may agree (and shall so set
forth on Schedule 1-B) that all or a designated portion of the time of a
particular employee or employees (“Allocated Employees”) is to be allocated to
Saul Centers, even though that employee may technically be an employee of Saul
Company. As to item (ii) in the preceding sentence, the parties agree that such
procedure is intended to provide a more efficient way of accounting for time of
various employees spent for the benefit of Saul Centers that may vary from
period to period than attempting actually to track the specific allocation of
such time.

(c)    The respective number of Saul Company and Saul Centers Headquarters
Employees and their allocated percentages shall be determined annually (or more
frequently to the extent deemed appropriate by authorized officers of each
company). For each calendar year, such number shall be determined, “in arrears,”
by using the number of Employees employed by each party on the first business
day of the last month in the preceding calendar year. For example, for the
period from January 1, 2005 through December 31, 2005, such number shall be
based on the number of Employees of each party on the first business day of
December, 2004. The parties acknowledge that the number of

 

2



--------------------------------------------------------------------------------

Employees may fluctuate from time to time within any quarterly annual, but,
subject to the provisions set forth above for more frequent determinations by
mutual agreement) have agreed that the system of computation described above in
this Section 1 substantially captures the agreement of the parties and is fair
and equitable on an overall basis.

(d)    Headquarters Shared Costs may, based on the mutual agreement of the
parties, be paid, in proportion, directly by each party, or be paid by Saul
Company and reimbursed by Saul Centers monthly. The supporting documentation for
any such request shall be made available to Saul Centers at any reasonable time
at Headquarters.

 

  2. Company-Wide Costs.

(a)    Both Saul Company and Saul Centers have offices in locations other than
Headquarters, and Employees who work at locations other than Headquarters. The
parties agree that certain “company-wide” costs of the operation of the
respective businesses of Saul Company and Saul Centers, whether relating to
officers and Employees at Headquarters or other offices, as set forth on
Schedule 2 attached to this Agreement (“Company-Wide Shared Costs”) shall be
split between Saul Company and Saul Centers on a percentage basis proportionate
to the number of Employees employed by each such party, including both Employees
whose principal place of business is Headquarters and Employees whose principal
place of business is one or more other offices of either party. The costs
included on Schedule 2 shall be reviewed by authorized officers of each of the
parties on an annual basis (or more frequently to the extent deemed appropriate
by such authorized officers). Any changes therein made by mutual agreement of
such authorized officers shall be deemed amendments to this Agreement, and shall
be attached to the original copy of this Agreement held by each such party.

(b)    Anything herein to the contrary notwithstanding, the parties acknowledge
that the Company-Wide Shared Costs are not intended to cover certain Employees
(such as Employees whose sole work for the relevant party is performed at and
for the benefit of a particular property) (“Excluded Employees”), whose
compensation and other related expenses are determined and paid on a different
basis from direct Employees of the parties.

(c)    The proportionate share of the Company-Wide Shared Costs and the method
and timing of payment or reimbursement therefor shall be determined on the same
basis as set forth in Sections 1(c) and 1(d) above.

 

  3. Program Shared Costs.

(a) The parties acknowledge that (i) certain costs of the operation of each of
the parties are incurred under programs (the “Designated Programs”) that apply
only to certain segments of the employee population, based on the needs of the
employers and the terms of their employment (including by way of

 

3



--------------------------------------------------------------------------------

example and not limitation, use of “company cars”); and (ii) the cost and
administrative activities related to such programs (“Shared Program Costs”) can
reasonably be expected to be reduced if such Designated Programs are operated on
a shared basis. The Designated Programs covered by this Agreement are as set
forth on Schedule 3 attached to this Agreement. The costs included on Schedule 3
shall be reviewed by authorized officers of each of the parties on an annual
basis (or more frequently to the extent deemed appropriate by such authorized
officers). Any changes therein made by mutual agreement of such authorized
officers shall be deemed amendments to this Agreement, and shall be attached to
the original copy of this Agreement held by each such party.

(b)    The portion of the Shared Program Costs allocated to each of the parties
hereto shall be calculated on an annual basis, and shall be determined by mutual
agreement of an authorized officer of each party, on the basis of the percentage
of the actual cost of each shared program attributable to the officers and
employees of each of the parties.

(c)    The method and timing of payment of the Shared Program Costs by each of
the parties shall be determined as set forth in Section 1(d) above.

 

  4. Information Technology Costs.

(a)    The parties acknowledge that information technology services (“IT”) can
be provided more efficiently and cost effectively to Saul Company and Saul
Centers on a shared basis. The parties further acknowledge that the level of
usage of IT by Saul Company and Saul Centers, respectively, varies over time,
but can be projected on an annual basis within a reasonable range of accuracy.
All employees providing IT are employees of Saul Company. Accordingly, the
parties agree that, after the allocations of Headquarters Shared Costs and
Company-Wide Shared Costs set forth in Sections 1 and 2 above are made between
Saul Company and Saul Centers, a further allocation shall be made as follows.

(b)    The percentage of the Headquarters Shared Costs and Company-Wide Shared
Costs allocated to Saul Company in effect as of the first day of each fiscal
year of Saul Company, pursuant to Sections 1 and 2 above, shall be determined.
Thereafter, the portion of such Saul Company-allocated costs attributable to
personnel providing IT and to certain system-wide licensing, maintenance, and
operating costs (the “IT Shared Costs”) shall be determined and set forth on
Schedule 4 attached hereto. Such determination shall be made by mutual agreement
of an authorized officer of each of the parties. Such authorized officers shall
then, by mutual agreement, determine and set forth on such Schedule 4, a
percentage of the IT Shared Costs to be paid by Saul Centers for the fiscal year
then beginning (the “Annual SCI IT Percentage”). Such percentage shall be
determined on the basis of the projected use of IT by Saul Centers and Saul
Company during such year, taking into consideration the status, activities and
business plan of each such party.

 

4



--------------------------------------------------------------------------------

(c)    Thereafter, during such fiscal year, Saul Centers shall pay to Saul
Company the Annual SCI IT Percentage of the IT Shared Costs monthly at such
times as may be determined by mutual agreement of the parties.

(d)    The Annual SCI IT Percentage included on Schedule 4 shall be reviewed by
authorized officers of each of the parties on an annual basis (or more
frequently to the extent deemed appropriate by such authorized officers). Any
changes therein made by mutual agreement of such authorized officers shall be
deemed amendments to this Agreement, and shall be attached to the original copy
of this Agreement held by each such party.

(e)    The parties acknowledge that each of Saul Company and Saul Centers will
from time to time purchase computer, telephony, and other IT-related equipment
and software for individual employees (including by way of example and not
limitation, desktop computers, PDAs, and office telephones). All such costs
shall be borne directly by the entity for whom that person works (subject to
splitting as a cost associated with an Allocated Employee, as set forth in
Section 1(b) above), and shall not be included in IT Shared Costs.

 

  5. Other Administrative Services.

(a)    The parties acknowledge that certain other administrative and “in-house”
services (“Administrative Services”) are provided to Saul Centers by employees
of Saul Company on an on-going basis for purposes of efficiency and cost
effectiveness. Such services, as of the date hereof, are as set forth on
Schedule 5 attached hereto.

(b)    For all of such Administrative Services other than legal services, Saul
Centers shall pay to Saul Company a monthly payment, the current amount of which
is set forth on such Schedule 5. For legal services, Saul Centers shall pay to
Saul Company, on a monthly basis, a fixed fee for each hour of legal services
performed by Saul Company employees for Saul Centers. Such fee for each legal
employee shall be determined by mutual agreement of the parties, and based upon
the “all-in” employment costs to Saul Company for such employee.

(c)    The Administrative Services, monthly payment for non-legal services, and
hourly rate for legal services, as set forth on Schedule 5, shall be reviewed by
authorized officers of each of the parties on an annual basis (or more
frequently to the extent deemed appropriate by such authorized officers). Any
changes therein made by mutual agreement of such authorized officers shall be
deemed amendments to this Agreement, and shall be attached to the original copy
of this Agreement held by each such party.

 

  6. Direct Billing; Reconciliation.

(a)    The parties acknowledge that a number of operational and other costs are
billed by outside vendors directly to Saul Company and Saul Centers. The parties
will make all reasonable efforts to confirm that such costs are billed to

 

5



--------------------------------------------------------------------------------

and paid by the correct party in each case. On a quarterly basis (or more
frequently to the extent deemed appropriate by authorized officers of each of
the parties), any misapplied invoices and payments shall be reconciled and
appropriate payments shall be made by each party to the other.

(b)    The parties also agree that they will make all reasonable efforts to
ensure that all allocations, charges and payments made pursuant to Sections 1
through 5 of this Agreement are accurate. On an annual basis (or more frequently
to the extent deemed appropriate by authorized officers of each of the parties),
such allocations, charges and payments shall be reviewed and reconciled, and any
appropriate payments shall be made by each party to the other.

 

  7. General Provisions.

(a)    Nothing herein contained shall prevent employees of Saul Company from
engaging in other activities, including, without limitation, the rendering of
advice to, and performance of services for, other entities engaged in similar
lines of business to Saul Centers.

(b)    This Agreement shall have a term of one year from the date set forth
above, and thereafter shall automatically continue for additional one-year terms
unless terminated by either party upon not less than thirty (30) days’ notice to
the other party. The parties may terminate this Agreement at any time by mutual
written agreement. Within 30 days after the effective date of such termination
(i) all unpaid payments or reimbursements for services performed by Saul Company
officers or employees prior to such termination shall be paid by Saul Centers,
and (ii) a reconciliation pursuant to Section 6 above shall be agreed upon and
paid.

(c)    Any notice, report or other communication required or permitted to be
given hereunder shall be in writing and shall be provided by personal delivery,
interoffice mail or recognized overnight courier. Any such notices to either
party shall be given to the Headquarters address unless a party has provided the
other party with notice, pursuant to this subsection (c), of a different notice
address.

(d)    This Agreement shall not be changed, modified, terminated, or discharged,
in whole or in part, except by an instrument in writing signed by all parties
hereto, or their respective successors or assignees.

(e)    The provisions of this Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

(f)    This Agreement shall be construed and interpreted in accordance with the
laws of the State of Maryland, without regard to conflict of law principles.

 

6



--------------------------------------------------------------------------------

(g)    This Agreement contains the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

(h)    Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver

(i)    The titles of paragraphs and subparagraphs contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.

(j)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

B.F. SAUL COMPANY By:   /s/ Patrick T. Connors

Name:

Its:

 

Patrick T. Connors

Senior Vice President

 

 

SAUL CENTERS, INC. By:   /s/ Scott V. Schneider

Name:

Its:

 

Scott V. Schneider

Senior Vice President

 

8



--------------------------------------------------------------------------------

Schedule 1-A

Headquarters Shared Costs

Paper and supplies

Plant and facilities maintenance contracts

Lunchroom charges

Copier and other equipment rental and maintenance

Telephone switch costs

Telephone call charges

Company-sponsored special events

7501 parking costs

IT hardware and software maintenance and lease costs

Offsite storage costs

Postage charges (regular mail)

Depreciation

Pantry supplies



--------------------------------------------------------------------------------

Schedule 1-B

Allocated Employees

 

ID #  

  

Job Title

   Saul Co. %     Saul Centers %   B.F. Saul Co Employees         1005188   
Chief Accounting Officer    50 %    50 %  1005187    Administrative Assistant   
50 %    50 %  0004556    Dir. Finance & Operations    75 %    25 %  1001284   
Administrative Assistant    50 %    50 %  0004577    Executive Admin Assistant
   50 %    50 %  0048618    Credit/Risk Manager    40 %    60 %  0004564   
Administrative Assistant    50 %    50 %  0004370    Director of O&I Leasing   
50 %    50 %  0004573    Leasing Representative I    50 %    50 %  0004511   
Collections Manager    10 %    90 %  1002970    Receptionist    50 %    50 % 
0004348    Director of HR    50 %    50 %  1003867    HRIS Manager    60 %    40
%  0004343    Technology Initiatives Controller    70 %    30 %  1005100    Sr
VP Construction    50 %    50 %  1005101    Administrative Assistant    50 %   
50 %  1002090    Director Internal Audit    50 %    50 %  1004319   
Administrative Assistant    70 %    30 %  1003256    Internal Audit Staff    50
%    50 %  1003844    Asst. Collections Mgr    10 %    90 %  1003470    Scanner
Coordinator    50 %    50 %  1003886    Construction Manager    0 %    100 % 
1003822    Dir. O&I Development    70 %    30 %  1004317    Accountant I    50
%    50 %  1004440    Leasing Representative I    50 %    50 %  1004487   
Accountant I    0 %    100 %  1005098    Dir. Apartment Mgmt    90 %    10 % 
1005254    Tax Accountant    90 %    10 %  Saul Centers Employees        
1000200    Acquisition Project Mgr    50 %    50 % 



--------------------------------------------------------------------------------

Schedule 2

Company-Wide Shared Costs

Group health

Group life

Fidelity bonds

EAP and other employee support services

For purposes of Section 2, “Excluded Employees” includes the hotel division
field-based employees of Saul Co. or its subsidiaries.



--------------------------------------------------------------------------------

Schedule 3

Designated Programs/Shared Program Costs

Designated Program:

The company-leased car programs.

Shared Costs:

Company-purchase auto insurance. (the lease and operating costs for leased cars
are billed to the respective company based on the officer for whom the car is
leased).



--------------------------------------------------------------------------------

Schedule 4

IT Shared Costs/Allocable SCT IT Percentage

Shared Costs

19.1% percentage costs1

IT employee compensation (including benefits and employer payroll taxes)

Rent for IT space

IT Training and Conferences expenses

IT parking and mileage

Travel, business meals and entertainment

Membership Dues and subscription

Recruitment and employee relocation

Temporary IT help

32.8% percentage costs2

Headquarters and company-wide shared Shared Costs allocable to IT

New System Hardware and software

System hardware and software maintenance

Operating leases

Telephone costs

Consulting fees

Allocable SCI IT Percentage

Blended rate of 22.1% based on the budgets for each of the above.

 

1 Based on IT’s analysis of projected time spent by personnel in the department
on Saul Centers matters. Rent and personnel training costs follow this
percentage.

2 Based on the Headquarters Shared Costs percentage.



--------------------------------------------------------------------------------

Schedule 5

Administrative Services/Monthly Payment /Legal Billing Rates

Administrative Services

Treasury services

Mailroom staff

Construction and development accounting management

Payroll services

Benefits management

Monthly Payment

$6200 (Six Thousand Two Hundred Dollars)

Hourly Legal Billing Rates

 

Senior Counsel

   $ 175 per hour

Staff Counsel

   $ 140 per hour